Citation Nr: 0715223	
Decision Date: 05/22/07    Archive Date: 06/01/07

DOCKET NO.  04-27 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent 
for post-traumatic stress disorder (PTSD), from November 15, 
2002 to January 12, 2004, and from April 1, 2004.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel
INTRODUCTION

The veteran had active military service from February 1969 to 
September 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which granted service connection for PTSD, assigning 
a 30 percent rating effective November 15, 2002.  In June 
2004, the RO assigned a 50 percent rating for PTSD effective 
November 15, 2002, a 100 percent rating effective January 12, 
2004, and a 50 percent rating effective April 1, 2004.  The 
veteran testified before the undersigned Veterans Law Judge 
at a Board hearing at the RO in December 2004.  A transcript 
of the hearing is of record.  In May 2006, the Board granted 
an increased rating of 70 percent for PTSD.  The RO 
implemented this rating in July 2006, assigning effective 
dates of November 15, 2002 to January 12, 2004 and effective 
April 1, 2004.  (The 100 percent rating effective January 12, 
2004 to April 1, 2004 remained.)

The veteran appealed the Board's May 2006 decision; and in 
December 2006, the U.S. Court of Appeals for Veterans Claims 
(Court) granted a Joint Motion directing the Board to 
consider whether the veteran was entitled to a 100 percent 
schedular rating for PTSD in light of medical evidence 
indicating that the veteran was unemployable and had severe 
PTSD, and to consider whether the case should be remanded to 
the RO for extra-schedular consideration.  Additionally, the 
Board was asked to clarify whether this was an initial rating 
claim under Fenderson v. West, 12 Vet. App. 119 (1999), or an 
increased rating claim under Francisco v. Brown, 7 Vet. App. 
55 (1994).    

During the course of the remand, the RO granted entitlement 
to a total disability rating based on individual 
unemployability in November 2006, effective May 1, 2004.




FINDING OF FACT

The veteran's PTSD is manifested by moderate to severe 
symptoms, including deficiencies in work relations, feelings 
of anger, futility, and helplessness over his former job and 
co-workers, depression, and inability to maintain working or 
social relationships with supervisors and colleagues; 
additionally, one psychologist found the veteran to be 
unemployable due to his PTSD.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 70 
percent, effective November 15, 2002 to January 12, 2004, and 
April 1, 2004, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.125, 
4.126, 4.130, Diagnostic Code 9411 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).   VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in April 2003.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence; and Pelegrini v. Principi, 
18 Vet. App. 112 (2004), requesting the claimant to provide 
evidence in his possession that pertains to the claim.  

While the initial notification did not advise the veteran of 
the laws regarding degrees of disability or effective dates 
for any grant of service connection, a subsequent July 2006 
letter did so advise the veteran.  Further the case was 
appealed to the Court and remanded for the purpose of 
readjudication of the issue of the degree of disability, with 
the veteran's lawyer-representative providing legal argument 
for an increased rating.  Accordingly, there is no prejudice 
to the veteran with respect to any deficiency in that aspect 
of the notice requirement. 

VA has obtained service medical records, afforded the veteran 
physical examinations, obtained medical opinions as to the 
severity of his PTSD, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issue on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.



Analysis

The RO granted service connection for PTSD in July 2003, 
assigning a 30 percent rating effective November 15, 2002.  
In June 2004, the RO assigned an increased rating of 50 
percent for PTSD, effective November 15, 2002, a 100 percent 
rating effective January 12, 2004, and a 50 percent rating 
effective April 1, 2004.  The veteran appealed the decision 
to the Board, which granted an increased rating of 70 percent 
for PTSD in May 2006.  The RO subsequently assigned effective 
dates of November 15, 2002 to January 12, 2004, and April 1, 
2004.  

The veteran appealed the Board's decision to the Court and a 
Joint Motion for Remand was granted in December 2006.  The 
Board was asked to consider whether the veteran is entitled 
to a 100 percent schedular rating for PTSD or an extra-
schedular rating, and to clarify whether this is an initial 
rating claim under Fenderson v. West, 12 Vet. App. 119 
(1999), or an increased rating claim under Francisco v. 
Brown, 7 Vet. App. 55 (1994). 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
know as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2.  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.  

The veteran's PTSD is rated as 70 percent disabling under 
Diagnostic Code 9411, effective November 15, 2002 to January 
12, 2004, and April 1, 2004.  38 C.F.R. § 4.130.  

In order to get a 100 percent under Diagnostic Code 9411, the 
evidence must show total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

VA mental health records dated from November 2002 to January 
2004 show the veteran participated in group therapy and 
expressed some anger over his job and co-workers.  A March 
2003 VA individual therapy record notes that the veteran was 
tearful during a discussion of combat experiences and was 
able to connect feelings in Vietnam with similar feelings of 
anger, futility, and helplessness that he currently felt in 
his work environment, which seemed to be longstanding.  The 
veteran continued to deny suicidal and homicidal ideation.  
His judgment and impulse control appeared intact.  A May 2003 
VA individual therapy record shows the veteran was very upset 
about work, since he would be relieved from an assignment 
where he was the team leader.  He stated that he felt 
antagonized with the difficult questions asked and that he 
was seen as confrontational.  The therapist noted that the 
veteran was developing more connections between present 
feelings and behaviors and his traumatic experiences, and 
ways of handling his reassignment at work were discussed.  
The veteran continued to deny suicidal and homicidal 
ideation.  His judgment and impulse control appeared intact.

A later May 2003 VA examination report notes that the veteran 
had been receiving some group therapy and individual therapy, 
and had no history of suicidal behavior or hallucinations.  
The veteran's occupational history was that he had worked for 
the government as a program manager for many years.  His 
social history was that he had been married for the past 27 
years and had a son.  He indicated that his relation with his 
family was generally distant; he was in touch with his sister 
and had a few friends.  On mental status examination, the 
veteran was dressed casually.  He was cooperative and his 
mood was depressed.  His affect was tearful.  His speech was 
normal; there were no perceptual problems, and his thought 
process and thought content were normal.  There were no 
suicidal or homicidal ideations, and he was oriented to 
person, place, and time.  His insight, judgment, and impulse 
control were fair.  The veteran was noted to be working full 
time, but was isolative.  He also had few friends and was 
distant in his relationships.  On the summary of findings, 
the examiner noted that the veteran was unable to work.  The 
examiner also noted, however, that the veteran was working 
full time and on evaluation of his employability, wrote that 
the veteran was working and that he was competent.  The 
global assessment of functioning (GAF) score was 50.

In April 2004, a VA individual therapy record shows the 
veteran expressed significant anger and disappointment and 
that he felt pushed aside at work.  He noted that he did 
virtually nothing pending his retirement the previous Friday 
and that he likened his current experience to coming home 
from Vietnam and people demeaning his dedication and loyalty 
to his job.  

A May 2004 VA examination report shows the veteran related 
anger and depression for many years on most days, moderate to 
severe in nature.  The veteran's occupational history showed 
that he used to work as a program manager but was let go from 
his job because he was not getting along with his supervisor.  
On mental status examination, the veteran was dressed 
casually and was cooperative.  His mood was depressed; and 
his affect was blunted.  His speech was normal and there were 
no perceptual problems.  His thought processes and thought 
content were normal.  There was no suicidal or homicidal 
ideation; and he was oriented to person, place, and time.  
Insight, judgment, and impulse control was fair.  Recent 
stressful life events included losing his job.  The veteran 
stated that he would like to look for a new job and 
meanwhile, occupied his time doing chores around the house.  
He appeared to keep in touch with friends and relatives.  On 
summary of findings, the examiner noted that the veteran had 
problems working, but appeared to have a supportive social 
network.  The GAF score was 50; the veteran was noted to have 
moderate symptoms and some problems of work.  The examiner 
found that the veteran's psychiatric problems did not prevent 
him from getting employment.

An August 2004 VA individual therapy record notes that the 
veteran's irritability remained evident.  His GAF scare was 
45.

A November 2004 letter from a VA psychiatrist to the Federal 
Employee Retirement System notes that the veteran was 
initially seen in September 2002 due to increasing conflicts 
at work with management and co-workers.  The veteran felt 
slighted and passed over for promotion.  He reportedly had 
worked for 36 years in management and in the last four to 
five years became more angry, disillusioned, argumentative, 
and oppositional.  Management suggested that he consider 
retirement, which he accepted at the time.  During the four 
to five years prior to retirement, the veteran had been 
experiencing difficulty in sleep and nightmares, and had 
intrusive thoughts.  Due to the duration of his symptoms and 
treatment, the veteran's PTSD was considered chronic.  The 
diagnosis was PTSD, chronic.

In December 2004, a VA clinical psychologist wrote a letter 
to the U.S. Office of Personnel Management in support of the 
veteran's retirement on disability.  The letter noted that 
the veteran had worked for over 36 years in management and 
that he had struggled with severe symptoms of PTSD since 
returning from Vietnam.  The letter further noted that these 
reportedly became more pronounced in the last four to five 
years and that the veteran displayed more and more angry, 
oppositional, challenging, disillusioned, and argumentative 
behavior at work, until finally he was pressured by 
management to retire.  He had been sleeping very poorly, 
experiencing nightmares, intrusive thoughts of Vietnam and 
flashbacks.  This resulted in high irritability, poor 
frustration tolerance, inability to maintain working or 
social relationships with supervisors and colleagues, 
resulting in more and more withdrawal and isolation, further 
alienating himself from his colleagues.  The psychologist 
noted that while the veteran had been able to progress in his 
ability to recognize the triggers and symptoms of PTSD, he 
managed his symptoms at great cost and a significantly 
reduced quality of life.  The psychologist found that the 
veteran's condition was severe and chronic and that it was 
not advisable for him to return to work.  Despite an above 
average IQ and a lifelong work ethic, the psychologist found 
that the veteran was neither currently employable nor likely 
to be with current treatment modalities.  At best, the 
psychologist determined that the veteran could hope to 
improve the quality of his life by better symptom management.

These findings do not show that the veteran's PTSD symptoms 
meet the criteria for a 100 percent schedular rating under 
Diagnostic Code 9411.  While the VA psychiatrist and 
psychologists in November and December 2004 indicate that the 
veteran's PTSD symptoms were severe and made him 
unemployable, which would qualify for a total rating based on 
occupational impairment, that alone does not qualify him for 
a total rating for PTSD.  

In evaluating a mental disorder, the evaluation must be based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  A May 2004 VA examiner found that the veteran's 
psychiatric problems were moderate and did not prevent him 
from getting employment.  The veteran also stated that he 
would like to look for a new job and meanwhile, occupied his 
time doing chores around the house.  Additionally, aside from 
being found in November and December 2004 to have severe 
symptoms and unable to maintain employment, the medical 
evidence does not show any of the other symptoms associated 
with total occupational and social impairment.  VA medical 
records dated from May 2003 to May 2004 show that his thought 
process and thought content were normal.  A May 2003 VA 
examination report noted that the veteran had no delusions.  
VA medical records dated from March 2003 to May 2004 show the 
veteran had no suicidal or homicidal ideation and that he was 
consistently well-groomed.  He also was consistently found 
oriented to time, place, and person.   

The veteran's GAF scores of 45 and 50, although significant, 
do not in and of themselves rise to the level of a 100 
percent rating.  According to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth edition (DSM IV), a GAF 
score reflects the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness." DSM IV, American Psychiatric Association (1994), 
pp.46-47; 38 C.F.R. §§ 4.125(a), 4.130.  A GAF score of 41-50 
indicates serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).  These scores 
represent some, but not all of the criteria for a 100 percent 
rating and, it should be noted, the veteran does not in fact 
exhibit suicidal ideation, severe obsessional rituals, or 
frequents shoplifting - all of which are listed as examples 
of the type of traits associated with scores of 41-50.

The veteran's PTSD symptoms more closely approximate the 
criteria for a 70 percent evaluation.  He is shown to have 
moderate to severe symptoms, including deficiencies in work 
relations, feelings of anger, futility, and helplessness over 
his former job and co-workers, depression, inability to 
maintain working or social relationships with supervisors and 
colleagues, and by at least one psychologist, found to be 
unemployable.  The veteran has, in fact, been assigned a 
total disability rating based on his unemployability due to 
his PTSD.

This is an initial rating case, and consideration has been 
given to "staged ratings" since service connection was made 
effective (i.e., different percentage ratings for different 
periods of time).  Fenderson v. West, 12 Vet. App. 119 
(1999).  However, other than the 100 percent schedular rating 
assigned from January 12, 2004 to April 1, 2004, there is no 
other identifiable period of time since the effective date of 
service connection during which the veteran's PTSD warranted 
a rating higher than 70 percent.  Additional "staged 
ratings" are inappropriate in this case.

The preponderance of the evidence is against an initial 
evaluation in excess of 70 percent for PTSD effective 
November 15, 2002 to January 12, 2004, and April 1, 2004; 
there is no doubt to be resolved; and an increased rating is 
not warranted.   Gilbert v. Derwinski, 1 Vet. App. at 57-58.

Extraschedular

The Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.  Referral under 38 C.F.R. § 3.321(b)(1) is 
appropriate where circumstances are presented that are 
unusual or exceptional.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

The veteran's disability picture has not been rendered 
unusual or exceptional in nature so as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation.

While the veteran had inpatient treatment from January 2004 
to February 2004 (for which he received a 100 percent rating) 
and attends group and individual therapy sessions on a 
regular basis, the evidence does not reflect frequent 
hospitalization associated with PTSD.  The veteran retired 
after 36 years of working in management due to symptoms 
associated with PTSD.  One psychologist noted that the 
veteran was unemployable due to PTSD.  Another psychologist 
six months prior found, however, that the veteran had more 
moderate symptoms and was not prevented from getting 
employment.  The veteran further stated that he would like to 
look for a new job.  While the veteran has significant 
occupational impairment (for which he is receiving a total 
disability rating based on individual unemployability), as a 
whole, the evidence does not rise to the level of marked 
interference with employment due to PTSD.  The current 
schedular criteria adequately compensate the veteran for the 
current nature and extent of severity of his PTSD.  Having 
reviewed the record with these mandates in mind, there is no 
basis for further action on this question.


ORDER

Entitlement to an initial evaluation in excess of 70 percent 
for PTSD, effective November 15, 2002 to January 12, 2004, 
and April 1, 2004, is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


